Opinion issued December 20, 2012




                                        In The

                                  Court of Appeals
                                       For The

                               First District of Texas
                                ————————————
                                  NO. 01-12-01079-CR
                                ———————————
                    IN RE JASON RAY BOUCHARD, Relator



             Original Proceeding on Petition for Writ of Prohibition



                               MEMORANDUM OPINION

       Relator, Jason Ray Bouchard, has filed a pro se application for writ of

prohibition.1 In his application for writ of prohibition, relator states that he is

competent to stand trial and requests a writ of prohibition against any further

delays to his trial setting.
1
       The underlying case is State of Texas v. Jason Ray Bouchard, No. 1245909, in the
       178th District Court of Harris County, Texas, the Honorable David Mendoza
       presiding.
      Relator is represented by counsel in the trial court. He is not entitled to

hybrid representation.    Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—

Houston [1st Dist.] 1994, orig. proceeding); Rudd v. State, 616 S.W.2d 623, 625

(Tex. Crim. App. 1981).

      Accordingly, we deny the petition for writ of prohibition.



                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.




                                         2